       Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 1 of 20



                      United States District Court
                        District of Massachusetts

                                      )
United States of America,             )
                                      )
             Plaintiff,               )
                                      )
             v.                       )      Criminal Action No.
                                      )      19-10080-NMG
Sidoo et al,                          )
                                      )
             Defendants.              )
                                      )


                            MEMORANDUM & ORDER

GORTON, J.

       The government has charged Robert Zangrillo, as well as

multiple co-defendants, with conspiring with William “Rick”

Singer (“Singer”) to obtain the fraudulent admission of his

children to elite universities.        Zangrillo has moved to dismiss

Counts One and Four of the Indictment and to strike or, in the

alternative, sever those counts.          For the following reasons,

those motions will be denied.

  I.     Background

  A. Facts

       The facts of this case have been extensively recited

several times by this Court. See Docket Nos. 1169 and 1334.

Additional facts specific to Defendant Zangrillo have been forth

out by Magistrate Judge Kelley in Docket No. 913.           As previously

recounted, defendants are charged with conspiring with Singer

                                     -1-
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 2 of 20



to, inter alia, fabricate applications, falsify academic and

athletic credentials, cheat on standardized tests, make payments

to corrupt exam proctors and bribe university employees and

athletic coaches.

     Relevant here is the distinct conduct of Defendant

Zangrillo.   In addition to engaging in the “side door” scheme,

the Fourth Superseding Indictment (“FSI”) alleges that Zangrillo

agreed with Singer to pay a third party to complete online

classes on behalf of his daughter during two separate college

application transactions.

     The FSI alleges that, in support of his daughter’s initial

applications to college, Zangrillo conspired with Singer to have

a third party complete high school classes on her behalf.

Later, in support of her application to transfer to a second

college, Zangrillo engaged Singer to have a third-party complete

college coursework on her behalf.

     The government alleges that Zangrillo understood that (1)

the credits earned from those classes would be reflected on his

daughter’s transcripts; (2) her high-school transcript would be

submitted as proof of graduation as a prerequisite for college

admission and matriculation and (3) the credits earned would

support both college applications.

     In March, 2017, Zangrillo’s daughter was admitted to Boston

University (“BU”).   At that time, she was enrolled at an online

                                 - 2 -
      Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 3 of 20



high school and needed to complete five classes in order to

graduate.    The FSI alleges that Singer’s associate, Mikaela

Sanford (“Sanford”) and another person (Co-Conspirator #1)

completed four of those enrolled courses.         In return, the FSI

alleges that Zangrillo wired $3,109 to The Key, one of Singer’s

fraudulent entities.

      Later in the summer of 2017, Sanford purportedly attempted

to have the online high school send the daughter’s transcript to

BU.   Sanford was informed that Zangrillo’s daughter would have

to complete a class called “Fitness Fundamentals” to fulfill the

graduation requirements.      Sanford is said to have subsequently

completed that course on behalf of the applicant and requested

that the high school send the transcript “with proof of

graduation” to BU.     The high school then sent the transcript,

which included credits from the classes taken by Sanford and Co-

Conspirator #1 to BU.     As payment for Fitness Fundamentals, the

FSI alleges that Zangrillo wired $2,500 to The Key.          Zangrillo’s

daughter did not ultimately attend BU but instead apparently

enrolled at a community college.

      The FSI further alleges that, in 2018, Zangrillo agreed

with Singer to pay $250,000, (including a bribe to Donna Heinel)

to facilitate his daughter’s transfer to the University of

Southern California (“USC”) as a purported crew recruit.           In

support of her application to USC, the government asserts that

                                   - 3 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 4 of 20



Zangrillo directed Sanford to complete online college classes on

behalf of his daughter for which he paid over $10,000.

Transcripts reflecting credits earned in those classes were sent

to USC.

     Ultimately, and the government contends unbeknownst to

Zangrillo, Heinel did not present his daughter to USC as a

potential athlete.    The applicant was instead “tagged” as a so-

called “VIP” and was eventually admitted to the university.

  B. The Indictment

     Count One of the FSI charges Zangrillo with conspiracy to

commit mail and wire fraud and honest services mail and wire

fraud, in violation of 18 U.S.C. § 1349.       Count Four charges him

with substantive wire fraud and honest services wire fraud, in

violation of 18 U.S.C. §§ 1341 and 1346 and 2.

  II.     Legal Standard on a Motion to Dismiss

     The Federal Rules of Criminal Procedure provide that an

indictment must contain “a plain, concise and definite written

statement of the essential facts constituting the offense

charged.” Fed. R. Crim. P. 7(c)(1).      When considering

a motion to dismiss in a criminal case, a court accepts the

factual allegations in the indictment as true. Boyce Motor

Lines, Inc. v. United States, 342 U.S. 337, 343 n.16 (1952).

Such a motion is properly directed only to the question of the



                                 - 4 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 5 of 20



validity of the indictment on its face and Courts are to be

mindful that

  the question is not whether the government has presented
  enough evidence to support the charge, but solely whether the
  allegations in the indictment are sufficient to apprise the
  defendant of the charged offense.

     United States v. Ngige, 780 F.3d 497, 502 (1st Cir.

2015) (citation omitted).    It is typically sufficient that an

indictment articulate the offense in “the words of the statute

itself as long as those words set forth all the elements of the

offense without any uncertainty or ambiguity.”        United States v.

Brown, 295 F.3d 152, 154 (1st Cir. 2002)(citation omitted).            An

indictment is ripe for dismissal if the facts demonstrate that,

as a matter of law, the prosecution will not be able to prove

each of the elements of the charged offense. United

States v. Huet, 665 F.3d 588, 596-97 (3d Cir. 2012).

  III. Motion to Dismiss Counts One and Four

  A. Duplicity

     Zangrillo first contends that by charging him with (1) wire

fraud and conspiracy to commit wire fraud in connection with the

class-taking scheme and (2) honest services fraud and conspiracy

to commit honest services fraud in connection with the bribery

scheme, Counts One and Four are duplicitous and must be

dismissed.   The government responds that Counts One and Four do

not allege distinct offenses, rather they allege multiple means


                                 - 5 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 6 of 20



of committing a single offense and the indictment is therefore

not subject to dismissal.

  An indictment may not “join[], in a single count, two or more

distinct offenses.” United States v. Prieto, 812 F.3d 6, 11 (1st

Cir. 2016).    The prohibition on duplicity is meant to guard

against two outcomes:

  (1)   that a criminal defendant facing such an indictment might
        not know which charge to prepare to defend against . . .
        [and]
  (2)   that a jury could find a defendant guilty without
        actually reaching unanimity

Id. (citations omitted).

     An indictment is not, however, “duplicitous if it merely

describes alternative ways of committing a single offense.” 1A

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 143 (5th ed. 2020).     In a single count an indictment

may allege two (or more) means of committing a singular offense.

See United States v. Verrecchia, 196 F.3d 294, 297 (1st Cir.

1999); United States v. Goldberg, 913 F. Supp. 629, 635 (D.

Mass. 1996).    Recast, a count in an indictment is defective only

if it charges two separate offenses.

     This Court has previously held that, on its face, the FSI

adequately alleges a single conspiracy, the existence of which

is a factual question for the jury.      As this Court discussed

elsewhere at some length, a conspiracy may be multifaceted or

contain multiple components but may still be properly charged as

                                 - 6 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 7 of 20



a single overarching scheme.     See Docket No. 1334 (citing United

States v. Holt, 777 F.3d 1234, 1263 (11th Cir. 2015); Prieto 812

F.3d at 11.   A related analysis applies to Zangrillo’s duplicity

claims.

     A single count may allege that a defendant committed an

offense “by one or more specified means.” Fed. R. Crim P.

7(c)(1).   The FSI alleges that Zangrillo and the other

defendants conspired in one overarching scheme to secure the

admission of their children to prestigious colleges and

universities through various means including bribery, fraud and,

in Zangirllo’s case, fraudulent class taking.       Fraudulent class

taking, along with falsifying academic and athletic credentials,

cheating on standardized tests and bribing university employees,

is simply one of several means of achieving the goal of the

conspiracy, not a distinct offense.      Counts One and Four of the

FSI are therefore not subject to dismissal on duplicity grounds.

     Zangrillo’s concern that he could be convicted without a

unanimous verdict on either class taking or honest services

bribery is unavailing because, contrary to his assertion,

fraudulent class taking and bribery are not separate offenses

but rather separate means of accomplishing the same end.         A jury

need only be unanimous that the charged offense was proved, it

need not be unanimous with respect to the means. See United

States v. LaPlante, 714 F.3d 641, 647 (1st Cir. 2013).

                                 - 7 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 8 of 20



     Finally, as the Court previously noted, district courts

consistently (and properly) rebuff defendants’ efforts to

dismiss conspiracy allegations based on claims of duplicity.

See, e.g., United States v. Gabriel, 920 F. Supp. 498, 503-04

(S.D.N.Y. 1996).   Zangrillo’s motion to dismiss Counts One and

Four for duplicity will therefore be denied.

  B. The Class-Taking Scheme

     Zangrillo next contends     that the class cheating scheme

cannot constitute wire fraud because (1) a college admissions

slot is not a cognizable form of property, (2) cheating in

online classes was immaterial and (3) Boston University was not

defrauded by the alleged class-taking scheme.

              1. Property

     For reasons previously explained, this Court has determined

that so-called “application slots” are property of a university

cognizable under the mail and wire fraud statutes.        The

reasoning articulated in the context of defendants’ prior

motions to dismiss applies here.

     The FSI charges the defendants with an over-arching

conspiracy to have their children fraudulently admitted to elite

universities thereby depriving the university of property in the

form of admissions slots.    The FSI alleges that Zangrillo

engaged in the class-taking scheme, which included the

submission of fraudulent transcripts, as one method of

                                 - 8 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 9 of 20



effectuating that fraud.    Consequently, the FSI properly alleges

wire fraud.   Finally, the Court notes that, contrary to

Zangrillo’s contention, hiring a third party to complete

coursework is plainly distinguishable, both in degree and kind,

from one student copying the work of another or cribbing from

Wikipedia.

               2. Materiality

     Zangrillo next maintains that the class-taking scheme was

not material to the admissions decisions of either BU or USC and

therefore Zangrillo’s alleged conduct cannot constitute wire

fraud.   In short, he submits that any fraudulent class taking

was too remote from the subject admissions decisions for it to

be material to the alleged fraud.

     In determining materiality, the relevant analysis turns on

whether the alleged fraudulent conduct “was capable of

influencing a decision, not whether it did, in fact, influence a

decision.” United States v. DeNunzio, No. CR 14-10284-NMG, 2015

WL 5305226, at *6 (D. Mass. Sept. 9, 2015).       Moreover, in

general, materiality is a question for the jury. See id.; United

States v. Weed, 873 F.3d 68, 73 (1st Cir. 2017); United States

v. Sharp, 749 F.3d 1267, 1280 (10th Cir. 2014).

     The FSI alleges that the fraudulent transcripts (generated

by the class-taking scheme) were a material part of the over-

arching conspiracy whereby Zangrillo and the other defendants

                                 - 9 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 10 of 20



paid others, via Singer, to have their children fraudulently

admitted into college.    Whether those purported acts were

committed before or after Zangrillo’s daughter’s admission to

BU, is irrelevant if, as the FSI alleges, they were in

furtherance of the larger admissions scheme.

     The FSI charges that the class cheating scheme was material

to the decisions of BU and USC.      Because, with respect to a

motion to dismiss, the Court is to construe the allegations in

an indictment as true, analysis of the materiality of the

fraudulent transcripts is properly left to the jury. See

DeNunzio, 2015 WL 5305226, at *5 (noting that the “ultimate

determination of the materiality of [a] defendant[‘s] purported

misrepresentation is for the jury to determine after hearing all

of the evidence during trial.”)

               3. Boston University

     Finally, Zangrillo maintains that Count Four should be

dismissed because his daughter was admitted to BU before the

class-taking scheme is alleged to have begun.        Zangrillo

concludes that BU was not, therefore, defrauded.        The government

rejoins that BU’s offer of admission was contingent on the

submission of transcripts demonstrating that Zangrillo’s

daughter actually graduated from high school.        When Zangrillo

submitted the fraudulent transcript, the government maintains he



                                 - 10 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 11 of 20



used a wire communication in furtherance of a scheme to defraud

and Count Four properly alleges wire fraud.

     The wire fraud statute proscribes electronic use “for the

purpose, or in furtherance, of executing [a] scheme to defraud.”

United States v. Hebshie, 549 F.3d 30, 36 (1st Cir. 2008).          As

articulated by the First Circuit, “the in-furtherance

requirement is to be broadly read and applied.” Id.         To

constitute wire fraud, a wire sent in furtherance of a

fraudulent scheme need not be central to the scheme, rather it

need only to be connected to the scheme. See United States v.

Pimental, 380 F.3d 575, 587 (1st Cir. 2004).

     Relevant here, a wire may be considered to be “in

furtherance” of a scheme to defraud even after a defendant has

achieved the money or property which was the object of the

fraud. See United States v. O’Brien, 994 F. Supp. 2d 167, 180

(D. Mass. 2014).    The determinative question is not the timing

or sequence of events but, “whether the mailing [or wiring] is

part of the execution of the scheme as conceived by the

perpetrator at the time.” Schmuck v. United States, 489 U.S.

705, 715 (1989); see also United States v. Lo, 231 F.3d 471, 478

(9th Cir. 2000)(noting that “the issue is not one purely of time

sequence.”)

     The FSI alleges that Zangrillo paid Singer to have others

take online courses in place of his daughter.        Those courses

                                 - 11 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 12 of 20



appeared on his daughter’s transcript which was then submitted

by wire to BU.   The FSI alleges that BU’s admission of

Zangrillo’s daughter was predicated on submission of those

transcripts as proof of graduation.       The FSI therefore

sufficiently alleges that when Zangrillo submitted the

transcript in the summer of 2017 he did so as part of the larger

fraud and in furtherance of the fraudulent scheme.         That BU had

conditionally admitted his daughter prior to transmission of the

fraudulent transcript does not subject the indictment to

dismissal.

  IV.   Motion to Strike Class-Taking Allegations or,
        Alternatively, to Sever

  Zangrillo next moves to strike the class-taking allegations,

or, in the alternative, to sever his trial from those of his co-

defendants.

  A. Motion to Strike

  Zangrillo first maintains that, because the class-taking

scheme does not constitute wire fraud, references to it in the

FSI are prejudicial surplusage and should be struck.         Fed. R.

Crim P. 7(d), which allows a court to strike surplusage from an

indictment,

  serves to protect the defendant against immaterial or
  irrelevant allegations in an indictment . . . which may . . .
  be prejudicial.




                                 - 12 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 13 of 20



United States v. Lewis, 40 F.3d 1325, 1346 (1st Cir. 1994).             A

motion to strike is subject to an exacting standard and should

be granted “only if the allegations are inflammatory,

prejudicial, and irrelevant to the crime charged. . . .” United

States v. Sawyer, 878 F. Supp. 279, 294 (D. Mass. 1995), aff'd,

85 F.3d 713 (1st Cir. 1996)(internal quotation omitted)

   As previously discussed, the FSI alleges that the submission

of fraudulent transcripts (which stemmed from the class-taking

scheme) was one means of effecting the single larger conspiracy

and is properly alleged to constitute wire fraud.        The facts

relevant to the submission of the transcripts, including the

circumstances of the class-taking scheme, are therefore relevant

and not surplusage.

  B. Severance

     Zangrillo next submits that the class-taking scheme is

separate from the bribery scheme and therefore the allegations

of class taking should be severed to avoid undue prejudice.

                 1. Fed. R. Crim. P. 8

     Rule 8 of the Federal Rules of Criminal Procedure governs

joinder of offenses or defendants.        As an initial matter,

Zangrillo and the government disagree about whether subsection

(a) or (b) of that rule should apply in this case.         Rule

8(a) applies to the joinder of multiple alleged offenses by a

singular defendant while Rule 8(b) applies to joinder of two or

                                 - 13 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 14 of 20



more defendants. See United States v. Rivera-Hernandez, No. CR

18-605 (FAB), 2020 WL 858613, at *6 (D.P.R. Feb. 20, 2020).             The

two standards are “nearly the same” and permit joinder (of

offenses or defendants) “when a transactional nexus exists

between the offenses or defendants to be joined.” United States

v. Eufrasio, 935 F.2d 553, 570 n.20 (3d Cir. 1991).         The Court

need not determine which subsection controls because applying

either engenders the same result.

     Rule 8(a) permits the joinder of two or more criminal

offenses if the offenses:

     are of the same or similar character, or are based on the
     same act or transaction, or are connected with or
     constitute parts of a common scheme or plan.

The rule’s “joinder provision is generously construed in favor

of joinder. . . .” United States v. Randazzo, 80 F.3d 623, 627

(1st Cir. 1996).   When determining whether counts are properly

combined for trial, the First Circuit has held that appropriate

factors to consider include (1) whether the charges are brought

under the same statute, (2) whether they involve similar

victims, locations or modes of operation, and (3) the time frame

in which the charged conduct occurred. United States v. DeLeon,

No. CRIM 07-10277-NMG, 2008 WL 4610292, at *2 (D. Mass. Oct. 16,

2008); United States v. Taylor, 54 F.3d 967, 973 (1st Cir.1995).


     Under Rule 8(b):


                                 - 14 -
       Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 15 of 20



       The indictment or information may charge 2 or more
       defendants if they are alleged to have participated in the
       same act or transaction, or in the same series of acts or
       transactions, constituting an offense or offenses. The
       defendants may be charged in one or more counts together or
       separately. All defendants need not be charged in each
       count.

       The First Circuit recognizes two requirements for proper

joinder under Rule 8(b): (1) the offenses in question must

constitute a series of acts or transactions and (2) a showing

that joining the defendants is of benefit to the

government. United States v. Barbosa, 666 F.2d 704, 707–08 (1st

Cir. 1981).

       For joinder of multiple counts to be suitable, a “rational

basis . . . should be discernible from the face of the

indictment.” United States v. Natanel, 938 F.2d 302, 306 (1st

Cir. 1991).     Further, for joinder to be proper it is “settled

that a conspiracy count can forge the needed linkage.” Id. at

307.    Although some common activity between defendants is

required, joinder may be apt “even when the objecting defendant

is only connected to one part of [a] scheme.” United States v.

Azor, 881 F.3d 1, 11 (1st Cir. 2017).

       The charged offenses, including class taking, are

sufficiently related to constitute a “series of transactions.”

See United States v. Prange, 922 F. Supp. 2d 127, 129 (D. Mass.

2013).     The scheme involved common participants, entities and

victims.     The submission of fraudulent transcripts was, similar

                                    - 15 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 16 of 20



to the alleged bribery, one means of effecting the single larger

conspiracy to commit wire fraud and not a district scheme.          A

rational basis for joinder is therefore apparent from the

indictment.

     In short, the allegations in the FSI all relate to a common

scheme and describe a series of acts or transactions by

Zangrillo and his co-defendants to have their children

fraudulently admitted to colleges and universities.         Joinder is

therefore proper under either Fed. R. Crim. P 8(a) or 8(b).

               2. Severing Class Taking Allegations Pursuant to
                Rule 14

     Zangrillo next asserts that the class taking allegations

should be severed because trying those counts alongside the

bribery scheme would cause him undue prejudice.

     Pursuant to Fed. R. Crim. P. 14 a “trial judge has

discretion to order severance of counts. . . to avoid undue

prejudice.” Randazzo, 80 F.3d at 627.       When assessing a motion

to sever, a Court weighs the prejudice resulting from “a single

trial of [multiple] counts against the expense and inconvenience

of separate trials”    United States v. Hollis, 971 F.2d 1441,

1456 (10th Cir. 1992).    Severance is warranted only if the

defendant can demonstrate that he will be subject to “prejudice

so pervasive that it would be likely to effect a miscarriage of

justice.” United States v. DeLeon, 187 F.3d 60, 63 (1st


                                 - 16 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 17 of 20



Cir.1999); see also United States v. Richardson, 515 F.3d 74, 81

(1st Cir. 2008).

     As explained by the First Circuit, there are three kinds of

prejudice which may result from trying a defendant on multiple

offenses during the same trial:

  (1) the defendant may become embarrassed or confounded in
  presenting separate defenses; (2) proof that defendant is
  guilty of one offense may be used to convict him of a second
  offense, even though such proof would be inadmissible in a
  separate trial for the second offense; and (3) a defendant may
  wish to testify in his own behalf on one of the offenses but
  not another, forcing him to choose the unwanted alternative of
  testifying as to both or testifying as to neither.

United States v. Scivola, 766 F.2d 37, 41-42 (1st Cir. 1985)

(citations omitted).

     Zangrillo maintains that the second form of prejudice would

result in this case.    He claims that evidence regarding alleged

class cheating might be inadmissible (pursuant to Fed. R. Evid.

404(b)) in a separate trial concerning the bribery scheme.          As

the government points out yet again, however, the class-taking

and the bribery are not separate offenses, they are two

components of the same over-arching scheme.

     The class-taking scheme and the bribery scheme are not

unrelated.   As the Court has already explained, the FSI properly

alleges that both were a means to a single fraudulent end and

constitute a single conspiracy.      Consequently, Zangrillo’s

evidentiary argument is unfounded and he has not demonstrated he


                                 - 17 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 18 of 20



will suffer the severe degree of prejudice that would warrant

severance.

               3. Severing Trial Pursuant to Rule 14

     Finally, Zangrillo argues that his trial should be severed

from that of his co-defendants because (1) he is the only

defendant charged with the class-taking scheme and (2) his

daughter was actually admitted to USC as a “VIP” applicant

rather than as a would-be athlete.

  In considering a motion to sever pursuant to Fed. R. Crim. P.

14 the protocol in the First Circuit is that:

  those indicted together are tried together to prevent
  inconsistent verdicts and to conserve judicial and
  prosecutorial resources. . . .

United States v. Soto–Beniquez, 356 F.3d 1, 29 (1st Cir. 2004).

In conspiracy cases, the preference for a joint trial is

“particularly strong.” United States v. DeNunzio, No. CRIM.A.

14-10284, 2015 WL 2226251, at *3 (D. Mass. May 12, 2015); see

also United States v. Floyd, 740 F.3d 22, 37 (1st

Cir.2014)(noting that “[d]emonstrating unfair prejudice

sufficient to require severance of coconspirators' trials is a

difficult battle for a defendant to win”)(citation and internal

quotations omitted).

     That Zangrillo’s daughter was admitted to USC as a “VIP”

does not alter the fact that Zangrillo, like the other co-

defendants, is alleged to have conspired with Singer to have his

                                 - 18 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 19 of 20



daughter admitted as an accomplished athlete.        The FSI alleges

that Zangrillo participated in the same “side door” fraud

conspiracy as the other defendants.       Moreover, the FSI alleges

that defendants paid bribes not only to have their children

admitted as purported athletes but also to have them admitted

“as members of other favored admissions categories.”

As the government notes, in a conspiracy,

     virtually all the evidence relating to the other
     conspirators [is] also directly relevant to, and,
     therefore, independently admissible in, the prosecution's
     case against [the defendant moving for severance]

United States v. Flores-Rivera, 56 F.3d 319, 325 (1st Cir.
1995).

Evidence pertinent to the “side door” scheme as a whole,

Singer’s operation, his associates, USC admissions practices,

etc., are all relevant to the charges against Zangrillo and his

co-conspirators.

     The Court has grouped the defendants for trial based on

their conduct to avoid prejudice.      That Zangrillo is the only

defendant alleged to have participated in class taking (as part

of the larger scheme) will not subject him to undue prejudice.

To the extent that any potential prejudicial spillover could

occur, the Court will consider appropriate limiting instructions

to the jury. See United States v. Candelario-Santana, 834 F.3d

8, 24 (1st Cir. 2016) (noting that “a trial court can safeguard

a defendant from potentially prejudicial spillover by delivering

                                 - 19 -
    Case 1:19-cr-10080-NMG Document 1373 Filed 07/10/20 Page 20 of 20



jury instructions as to the admissibility of the evidence.”);

see also United States v. Babich, No. 16-CR-10343-ADB, 2019 WL

163102, at *3 (D. Mass. Jan. 10, 2019).       Accordingly, the Court

will not sever Zangrillo’s trial from the trial of his co-

conspirators.


                                 ORDER

     The motions of Defendant Zangrillo to Dismiss Counts One

and Four (Docket No. 1043) and to Strike the Class-Taking

Allegations (Docket No. 1045) are DENIED.       The alternative

request of defendant Zangrillo to sever his trial is also

DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated July 10, 2020




                                 - 20 -
